Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 04/16/2020. Claims 1-15 are presently pending and are presented for examination. Claim 13 is canceled.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/16/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 218 703.4, filed on 10/19/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “gradually eliminating sets of values” in claim 11 is a relative term which renders the claim indefinite. The term “gradually eliminating sets of values” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification discloses that each parameter set generating the “highest” measure of error may be “gradually” “specific intervals”, however it is unclear what threshold or range an interval covers for a gradual elimination of parameter sets producing the highest error values. The claim is therefore indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process that can be practicably performed in the human mind without significantly more, and therefore an abstract idea. The claim recites “A method for determining values of parameters for a controller of a vehicle, the method comprising: providing a plurality of sets of values, wherein each set of values has a number of values of the parameters,”, “calculating a plurality of error measures as a function of the parameters and the operating variables, wherein each error measure is calculated using the values of a respective set of values for the parameters,”, & “selecting a set of values on the basis of the error measures,” which could reasonably be done in the human mind, provided the operating variables. For example, a human could provide a parameter set, evaluate operating variables provided data from the vehicle test, and calculate measures of error between the operating variables & provided parameter set, to select of values for the vehicle parameters. Under step 2A, prong 2 the claim does not include additional elements that are sufficient enough to amount the abstract idea into a practical application, because for example the claim elements of, “recording a number of operating variables of the vehicle in the process,”, “and using the values of the selected set of values for the parameters,”, & “wherein a number of further vehicle functions are deactivated during execution of the method.” are directed to insignificant extra solution activity merely including steps to gather, and communicate data as an update of a parameter set as a result of performing the abstract idea, lacking structure to implement the step as a control signal. Further, under step 2A, prong 2 the elements “driving a test route with the vehicle”, and “wherein a number of further vehicle functions are deactivated during execution of the method.” are additionally mere generic elements that link the abstract idea to a particular technological environment, MPEP, 2106.05(e). 
Under step 2B, the claim does not include additional elements that are sufficient enough to amount to significantly more than the judicial exception because for example, the claim elements of “recording a number of operating variables of the vehicle in the process,”, & “and using the values of the selected set of values for the parameters,”, are well-understood, routine and conventional activity in the art. For example, receiving or transmitting data. See MPEP 2106.05(d), II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);” & Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Also under step 2B, “wherein a number of further vehicle functions are deactivated during execution of the method.” does not include additional elements that are sufficient enough to amount to significantly more than the judicial exception because for example, the element is also well-understood, routine and conventional activity in the art, see for example Amirpour et. al. (U.S. Publication No. 2014/0052329), [0061] “Communication layer 33 e can furthermore advantageously receive preconfigured parameters of specific inspection module 31 to activate or deactivate in a targeted manner certain functions of the electronic control units of vehicle 10. In this way, the functional scope of the electronic control units, which is usually large, may be reduced to the functions needed for the particular inspection sequence in order to avoid errors by the user during the operation of vehicle inspection device 3.”. Further, “driving a test route with the vehicle”, and “wherein a number of further vehicle functions are deactivated during execution of the method.” are merely generic elements that link the abstract idea to a particular technological environment, MPEP, 2106.05(e), and do not impose any other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claim is not patent eligible.
Claims 2-15 are also rejected under 35 USC 101 by virtue of their dependency on claim 1.
Claims 3, 5, & 9 do not recite additional elements that integrate the judicial exception into a practical application, because the claims are generically linked to the technological environment of the abstract idea. For example, vehicle models, a test route for product testing following the manufacture of the vehicle, Kalman filters, particle filters, estimation methods and neural networks, merely link the data that is gathered to the technological environment of the abstract idea, and do not perform any further functions. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 2, 4-8, & 10-12 do not recite additional elements that integrate the judicial exception into a practical application, because the claims are directed to insignificant extra solution activity, and data outputting/gathering steps. For example, claims 2 and 11 directed to outputting the data determined by performing the abstract idea by minimizing a measure of error, merely designating methods directed to determining which values to select as an update to the parameters, and does not perform any further functions. Providing a set of values as claimed in claim 4, merely determines when to gather the data used to perform the abstract idea. Further, performing a test as claimed in claim 5, error measure calculation as claimed in claim 6, checking as claimed in claim 10, selection as claimed in claims 12, merely determines when to gather the data used to perform and output the abstract idea. Data gathering and data outputting as claimed are well-understood, routine and conventional activity known in the art. While the data is gathered and output, it is not used to implement a specific control step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 14-15 does not recite additional elements that integrate the judicial exception into a practical application, because the claim is directed to insignificant extra solution activity, and data gathering steps. For example, grouping of parameters and operating variables, merely further determines data that is gathered to perform the abstract idea and output by performing the abstract idea. Data gathering as claimed is well-understood, routine and conventional activity known in the art. While the data is gathered and output, it is not used to implement a specific control step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kok (D.E.  Publication No. 10-2004/053042) in view of Konrardy et. al. (U.S. Publication No. 2022/0005291).
Regarding claim 1
Kok discloses “A method for determining values of parameters for a controller of a vehicle, the method comprising: providing a plurality of sets of values,” (See Kok [0013] disclosing an initialization phase (a), wherein parameter sets from a memory are provided).
Kok discloses “wherein each set of values has a number of values of the parameters,” (See Kok [0024] disclosing different value sets for different types of drive trains.).
Kok discloses “driving a test route with the vehicle” (See Kok [0013] disclosing operating a vehicle drivetrain with a parameter set for test purposes, during the identification phase b.).
Kok discloses “recording a number of operating variables of the vehicle in the process,” (See Kok [0003]-[0004] disclosing learning and storing operating parameters for a vehicle drive train through testing in an identification phase and storing learned parameters in a non-volatile memory. & [0013] disclosing operating a vehicle drive train with a parameter set for test purposes, during the identification phase b and estimating the current drive train in a comparison phase c.).
Kok discloses “calculating a plurality of error measures as a function of the parameters and the operating variables,” (See Kok [0013] disclosing operating a vehicle drive train with a parameter set for test purposes, during the identification phase b and estimating the current drive train in a comparison phase c. and [0026] disclosing a check for error criterion during the comparison phase.).
Kok discloses “wherein each error measure is calculated using the values of a respective set of values for the parameters,” (See Kok [0026] disclosing a check for error criterion during the comparison phase, between the predetermined parameters and the operating parameters.).
Kok discloses “selecting a set of values on the basis of the error measures,” (See Kok [0027] disclosing an example selection of parameters for a possible new type of drivetrain on the basis of an error signal.).
Kok discloses “selecting a set of values on the basis of the error measures,” (See Kok [0027] disclosing an example selection of parameters for a possible new type of drivetrain on the basis of an error signal, and [0046] disclosing controlling a vehicle drivetrain based upon selected control parameters.).
Kok discloses all of the elements of claim 1 except “wherein a number of further vehicle functions are deactivated during execution of the method.” (In particular Kok does not necessarily disclose deactivation of vehicle functions for testing efficiency purposes, rather per [0050] discloses disengagement of a shifting element such as a dog clutch to perform the method.).
Konrardy discloses “wherein a number of further vehicle functions are deactivated during execution of the method.” (See Konrardy [0135] disclosing disabling a number of sensors for testing a vehicle features response to parameters.).
Kok and Konrardy are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Kok to incorporate the teachings of Konrardy, to incorporate deactivation of vehicle functions for the purpose of testing. Doing so provides a method known in the art for testing the parameters of a vehicle for error, advantageously provided to test a vehicle for parameter errors in a more efficient manner, by testing for a particular inspection sequence of interest and freeing computational power in order to avoid errors in the detection of operating parameters.
Regarding claim 2
Kok discloses “The method according to Claim 1, wherein the set of values which produces the smallest error measure is selected.” (See Kok [0045] disclosing an disclosing an example scenario for selecting the parameter set with the smallest error, during the comparison phase. Drivetrain IV is selected, to minimize a measure of error between the operating parameter set and the provided parameter set.).
Regarding claim 3
Kok discloses “The method according to Claim 1, wherein the sets of values are allocated to different types or models of vehicles.” (See Kok [0024] disclosing that each parameter set is for different drivetrains.).
Regarding claim 4
Kok discloses “The method according to Claim 1, wherein the sets of values are provided by programming during the manufacture of the vehicle or the controller.” (See Kok [0004] & [0018] disclosing that the parameters are provided during production, at the initialization phase.).
Regarding claim 5
Kok discloses “The method according to Claim 1, wherein the test route is driven immediately following the manufacture of the vehicle and/or is a test route for product testing following the manufacture of the vehicle.” (See Kok [0018] disclosing that the testing method may take place immediately following implementation of a drivetrain in a vehicle during the initialization phase (end of production/assembly).).
Regarding claim 6
Kok discloses “The method according to Claim 1, wherein the error measures are at least partially calculated during the execution of vehicle functions which are executed during the operation of the vehicle.” (See Kok [0049] disclosing that the testing method may take place during normal operation of the drivetrain.).
Regarding claim 7
Kok discloses “The method according to Claim 1, wherein the error measures are at least partially calculated by a number of error determination algorithms provided especially for this purpose.” (See Kok [0047] disclosing comparison of parameter sets with suitable adaptation algorithms or weighted mathematical functions or interpolations.).
Regarding claim 8
Kok discloses “The method according to Claim 7, wherein a part of the parameters is exclusively used in the error determination algorithms.” (See Kok [0045] the frequency and damping are implicitly used for error determination, for example [0045] discloses frequencies & damping parameters for different model vehicles, provided for evaluation in the comparison phase (error determination).).
Regarding claim 9
Kok discloses “The method according to Claim 1, wherein the error measures are at least partially calculated by Kalman filters, particle filters, estimation methods or neural networks.” (See Kok [0013] disclosing the error measures calculated through estimation during the comparison phase.).
Regarding claim 10
Kok discloses “The method according to Claim 1, wherein the operating variables are checked prior to the error calculation in an initial diagnosis.” (See Kok [0026] disclosing considering large deviations in operating parameters in the comparison phase, prior to calculation of error.).
Regarding claim 11
Kok discloses “The method according to Claim 1, wherein the selected set of values are selected by gradually eliminating sets of values, wherein the set of values having the greatest error measure is eliminated in each case.” (See Kok [0045] disclosing an example scenario for selecting the parameter set with the smallest error, during the comparison phase. Drivetrain IV is selected, to minimize a measure of error between the operating parameter set and the provided parameter set.).
Regarding claim 15 
Kok discloses “The method according to claim 1, wherein the operating variables are at least partially selected from the following group consisting of: a position, determined by satellite navigation, a driving route, determined by satellite navigation, a speed, determined by satellite navigation, an acceleration, determined by satellite navigation, a wheel speeds, an acceleration, determined by vehicle sensor technology, a yaw rate, determined by vehicle sensor technology, and a rotation rate, determined by vehicle sensor technology.” (See Kok [0013 b] and [0040] disclosing operating parameters such as positions or, rotational speeds, speeds, distances or similar signals or their time derivatives or integrals.). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kok (D.E.  Publication No. 10-2004/053042) in view of Konrardy et. al. (U.S. Publication No. 2022/0005291) in further view of List et. al. (U.S. Publication No. 2017/0050590).
Regarding claim 12
Kok discloses “The method according to Claim 1, wherein the set of values which produces the lowest error measure is selected after a predefined time.” (See Kok [0045] disclosing an example scenario for selecting the parameter set with the smallest error, during the comparison phase. Drivetrain IV is selected, to minimize a measure of error between the operating parameter set and the provided parameter set.).
List discloses “The method according to Claim 1, wherein the set of values which produces the lowest error measure is selected after a predefined time.” (See List [0066] disclosing that vehicle sensors are tested under a predefined time period for evaluation of parameter ranges. [0072] discloses that a characteristic value may be determined from the parameters, for the evaluation and/or optimization of the operating behavior of the vehicle.).
Kok and List are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kok to incorporate the teachings of List, to incorporate evaluation of parameters sets for error after a predefined period elapse. Doing so provides a method known in the art for driving stability programing, advantageously provided for evaluating all the sets of parameters or sets of values under the same vehicle dynamics stimuli.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kok (D.E.  Publication No. 10-2004/053042) in view of Konrardy et. al. (U.S. Publication No. 2022/0005291) in further view of Freitag et. al. (D.E. Publication No. 10-2004/058359).
Regarding claim 14
Kok modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The method according to Claim 1, wherein the parameters are at least partially selected from the group consisting of: a length of the vehicle, a width of the vehicle, a wheelbase of the vehicle, a track width of the vehicle, a mass of the vehicle, a center of gravity of the vehicle, a steering characteristic curve of the vehicle, a slip angle of the wheels of the vehicle, an aerodynamic drag coefficient of the vehicle, and a body shape of the vehicle.”.
Freitag discloses “The method according to Claim 1, wherein the parameters are at least partially selected from the group consisting of: a length of the vehicle, a width of the vehicle, a wheelbase of the vehicle, a track width of the vehicle, a mass of the vehicle, a center of gravity of the vehicle, a steering characteristic curve of the vehicle, a slip angle of the wheels of the vehicle, an aerodynamic drag coefficient of the vehicle, and a body shape of the vehicle.” (See Freitag [0012] disclosing that vehicle parameters may be driving dynamic variables or stationary variables, [0018] disclosing center of gravity & loading as parameters, and [0019] disclosing a sideslip angle as a parameter.).
Kok and Freitag are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Kok to incorporate the teachings of Freitag, to incorporate other dynamic control parameters for the purpose of programing vehicle controls. Doing so provides parameters known in the art for driving stability programing, advantageously provided for stabilizing vehicle dynamics through error determination algorithms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konrardy et. al. (U.S. Publication No. 2018/0075538) discloses autonomous vehicle technology effectiveness determination for insurance pricing, with testing autonomous features on a test track, see [0245]. Komada et. al. (U.S. Publication No. 2015/0332522) discloses a vehicle test system, test management apparatus, and vehicle test method, with testing and evaluation of features to real road data, see abstract. Amirpour et. al. (U.S. Publication No. 2014/0052329) discloses a system and method for identifying, diagnosing, maintaining, and repairing a vehicle, and additionally discloses deactivation of vehicle functions to free computing power for vehicle diagnostics testing, see [0061]. Tessier et. al. (U.S. Publication No. 2013/0226417) discloses methods and systems for end of line full vehicle automatic transmission quick bed-in procedure, with testing of vehicle features after manufacture on a test track, see [0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664